Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 20 is the inclusion of the limitation, " convert the speech input into an operation instruction; determine an interface element of the display window that corresponds to the operation instruction, including by querying the interface element information corresponding to the display window; and activate the interface element of the display window based at least in part on simulating a manual selection event with respect to the interface element of the display window, including to: determine layout information corresponding to the interface element of the display window from the interface element information corresponding to the display window, wherein the layout information corresponding to the interface element describes a display region of the interface element; determine a selection position corresponding to the interface element based at least in part on the layout information corresponding to the display window, wherein the selection position comprises a position within the display Application Serial No. 16/451,954 Attorney Docket No. BANMP0722region of the interface element; and send a first manual selection event with respect to the selection position to at least the window manager service, wherein the window manager service is configured to convert the first manual selection event into a second manual selection event with respect to the interface element and wherein the window manager service is configured to send the second manual selection event to the display window;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 20.

James et al (US 20030158736 A1) discloses “Method and systems to voice-enable a user interface using a voice extension module are provided.  A voice extension module includes a preprocessor, a speech recognition engine, and an input handler.  The voice extension module receives user interface information, such as, a hypertext markup language (HTML) document, and voice-enables the document so that a user may interact with any user interface elements using voice commands” (Abstract).

Kogan et al. (US 20180060029 A1) discloses, “Methods, apparatus, and computer readable media related to interaction between a user and an automated assistant during a dialog between the user and the automated assistant.  Some implementations are directed to adapting a graphical and/or audible presentation of search results provided by the automated assistant for presentation to the user.  The adaptation may be in response to attribute(s), of one or more of the search results, referenced in spoken and/or typed textual input provided by the user during the dialog.  Some of those implementations may enable a user to provide textual input to navigate the search results within the dialog and within resource and/or interface constraints associated with the dialog.  Some of those implementations may additionally and/or alternatively enable adapting, based on textual input provided by a user to the automated assistant, when and/or whether search results having certain attributes are provided to the user by the automated assistant” (Abstract).


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 3-5, 7-10, 13-15, 17-19, and 21-22 depending on claims 1, 11, and 20 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177